EXHIBIT 99.21 CONSENT OF GARY SIMMERMAN The undersigned hereby consents to reference to the undersigned’s name included or incorporated by reference in the Annual on Form 40-F being filed by Mercator Minerals Ltd. (the “Corporation”) with the United States Securities and Exchange Commission in connection with (1) the annual information form of the Corporation dated March 30, 2012 and (2) the management’s discussion and analysis of the Corporation for the year ended December 31, 2011, which includes reference to my name in connection with information relating to technical disclosure, other than in respect of the El Pilar property. Date: March 30, 2012 /s/ Gary Simmerman Gary Simmerman
